Exhibit 10.60

 

Montpelier Re Holdings Ltd.

 

February 25, 2014

 

William Pollett

Montpelier House

94 Pitts Bay Road

Pembroke, Bermuda  HM08

 

Re:  Assignment of Director Remuneration paid by Blue Capital Reinsurance
Holdings Ltd.

 

Dear Bill:

 

This letter agreement relates to your service as a director on the Board of
Directors of Blue Capital Reinsurance Holdings Ltd. (“BCRH”).  For so long as
you serve as a director of BCRH and are an employee of Montpelier Re Holdings
Ltd. (the “Company”), you hereby agree to assign to the Company your rights to
any remuneration, including but not limited to cash, equity, equity-based awards
and expense reimbursements, paid, payable or granted to you in your capacity as
a director of BCRH.  For the avoidance of doubt, this letter agreement shall not
apply to (a) reimbursement by BCRH of out-of-pocket expenses for which you
personally paid or (b) any compensation payable to you by BCRH other than in
your capacity as a director of BCRH.

 

Intending to be legally bound hereby, the parties have executed this letter
agreement on the dates set forth below.

 

 

MONTPELIER RE HOLDINGS LTD.,

 

 

      by

 

 

 

/s/ Anthony Taylor

 

 

Name: Anthony Taylor

 

 

Title: Chairman of the Board

 

 

 

 

 

 

 

 

/s/ William Pollett

 

 

William Pollett

 

--------------------------------------------------------------------------------